Being unable to agree fully with the majority opinion, I dissent in part. Specifically, defendant's first assignment of error contends his convictions lack evidence of his using force against the victim. Although the evidence is not overwhelming, the trier of fact could find evidence of force regarding the second, third and fourth counts, especially when the victim began wearing underwear in an effort to prevent defendant's actions. The evidence regarding the first count, however, is insufficient as a matter of law to support the force element of the charge, and so I dissent from that aspect of the majority opinion.